COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-446-CV
 
MILDRED
CARDWELL                                                           APPELLANT
 
                                                   V.
 
BENNY RAY CARDWELL AND GARY MACK CARDWELL              APPELLEES
                                                                                                        
                                               ----------
           FROM
COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we set aside the trial court=s
judgment without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the parties=
agreement.  See TEX. R. APP. P.
42.1(a)(2)(B), 43.2(d),(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  August 27, 2007




[1]See Tex. R. App. P. 47.4.